         Case 4:20-cv-03033-JST Document 68 Filed 06/29/20 Page 1 of 4




 1 MICHAEL A. KELLY, State Bar No. 71460
      MKelly@WalkupLawOffice.com
 2 RICHARD H. SCHOENBERGER, State Bar No. 122190
      RSchoenberger@WalkupLawOffice.com
 3 MATTHEW D. DAVIS, State Bar No. 141986
      MDavis@WalkupLawOffice.com
 4 JADE SMITH-WILLIAMS, State Bar No. 318915
      JSmithWilliams@WalkupLawOffice.com
 5 WALKUP, MELODIA, KELLY & SCHOENBERGER
     650 California Street
 6 San Francisco, CA 94108
     Telephone: 415-889-2919
 7
     Facsimile: 415-391-6965
 8
     ALAN A. GREENBERG, State Bar No. 150827
 9    AGreenberg@GGTrialLaw.com
     WAYNE R. GROSS, State Bar No. 138828
10    WGross@GGTrialLaw.com
     DEBORAH S. MALLGRAVE, State Bar No. 198603
11    DMallgrave@GGTrialLaw.com
     GREENBERG GROSS LLP
12   601 South Figueroa Street, 30th Floor
     Los Angeles, CA 90017
13   Telephone: 213-334-7000
     Facsimile: 213-334-7001
14
     _______________________
15 SHANIN SPECTER, Pennsylvania State Bar No. 40928
      shanin.specter@klinespecter.com
16 KLINE & SPECTER, P.C.
   1525 Locust Street
17
   Philadelphia, PA 19102
18 Telephone: 215-772-1000
   Pro Hoc Vice Petition Pending
19
     Attorneys for All Plaintiffs
20
   JOHN K. DIPAOLO, State Bar No. 321942
21  dipaolojohn@uchastings.edu
   General Counsel
22 Secretary to the Board of Directors
   Hastings College of the Law
23 200 McAllister Street
   San Francisco, CA 94102
24 Telephone: 415-565-4787
   Facsimile: 415-565-4825
25
     Attorney for Plaintiff
26 HASTINGS COLLEGE OF THE LAW

27

28


      Plaintiffs’ Response to Motion for Leave to File Brief of Amicus Curiae - Case No. 4:20-cv-03033-JST
                                Case 4:20-cv-03033-JST Document 68 Filed 06/29/20 Page 2 of 4




                          1                             UNITED STATES DISTRICT COURT

                          2                           NORTHERN DISTRICT OF CALIFORNIA

                          3

                        4 HASTINGS COLLEGE OF THE LAW, a                           Case No. 4:20-cv-03033-JST
                            public trust and institution of higher
                        5   education duly organized under the                     PLAINTIFF’S RESPONSE TO
                                                                                   MOTION FOR LEAVE TO FILE
                        6   laws and the Constitution of the                       BRIEF OF AMICUS CURIAE
                            State of California;
                        7 FALLON VICTORIA, an individual;                          ASSIGNED FOR ALL PURPOSES
                          RENE DENIS, an individual;                               TO THE HONORABLE JON S.
                        8 TENDERLOIN MERCHANTS AND                                 TIGAR

                        9   PROPERTY ASSOCIATION, a
                            business association;
                       10 RANDY HUGHES, an individual; and                         Action filed:        05/04/2020
                          KRISTEN VILLALOBOS, an individual,                       Trial Date:          (None yet set)
                       11

                       12                               Plaintiffs,

                       13           v.
                       14 CITY AND COUNTY OF SAN

                       15    FRANCISCO, a municipal entity,

                       16                               Defendant.
                       17

                       18           Plaintiffs take no position on the ACLU’s Motion for Leave to File a Brief of
                       19 Amicus Curiae.

                       20           Plaintiffs note that under Federal Rule of Civil Procedure 29(a)(3), for a
                       21 Motion for Leave to be granted, the movant’s must state in their brief: (1) their

                       22 interest; and (2) the reason why an amicus brief is desirable and why the matters

                       23 asserted are relevant to the disposition of the case.

                       24           By not support or opposing the ACLU’s Motion, Plaintiffs do not waive any
                       25 objections, including, but not limited to: standing, ripeness, presence of a case or

                       26 controversy, justiciability, or political question – nor do Plaintiffs waive objection or

                       27 reply to the ACLU’s statements of fact or law.

                       28           The ACLU states it has a “strong interest in the issues before this Court” and
   LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                               1
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                              Plaintiffs’ Response to Motion for Leave to File Brief of Amicus Curiae - Case No. 4:20-cv-03033-JST
                                Case 4:20-cv-03033-JST Document 68 Filed 06/29/20 Page 3 of 4




                          1 believes the information presented in their brief “will significantly aid the Court in

                          2 the resolution of the questions raised herein.” Amicus’ Mot. for Leave 1:5, 1:15-16.

                          3 However, the issues in its brief are not the issues in the above-captioned claim, and

                          4 Plaintiffs are unsure how the ACLU’s brief supports Proposed Intervenors’ Motion

                          5 for Intervention, which is before this Court and has yet to be decided on the merits.

                          6         The ACLU states several reasons for its support of Proposed Intervenors’

                          7 Motion. First, the ACLU believes “[t]he Proposed Injunction likely violates several

                          8 constitutional amendments.” Brief of Amicus Curiae 3:10. The ACLU correctly

                          9 asserts under Martin v. City of Boise, 920 F.3d 584 (9th Cir. 2019), a municipality

                       10 cannot criminalize sleeping outdoors, under the Eighth Amendment, when no

                       11 sleeping space is practically available in any shelter.

                       12           The ACLU, similar to Proposed Intervenors, has seemingly misinterpreted

                       13 Martin in several ways. First, the ACLU assumes the removal of encampments that

                       14 block public sidewalks is de facto criminalization of homelessness. Brief of Amicus

                       15 Curiae 3:23-24 (“Clearly ‘enforcement measures’ implies criminalization of those who

                       16 may not elect to be ‘enforced’”). However, a municipality’s decision to require

                       17 unhoused persons to vacate their encampment does not, by itself, implicate any

                       18 criminal sanctions that trigger Eighth Amendment protections. Shipp v. Schaaf, 379

                       19 F.3d 1033, 1037 (N.D. Cal. 2019). Martin states: “Nor do we suggest that a

                       20 jurisdiction with insufficient shelter can never criminalize the act of sleeping

                       21 outside.” Martin, 920 F.3d at 617 n.8. An ordinance barring the obstruction of public

                       22 rights of way, such as sidewalks, or the erection of certain structures, such as tents,

                       23 may well be constitutionally permissible under the Ninth Circuit’s holding. Id. at 617

                       24 n.8.

                       25           In addition, the ACLU believes the Proposed Injunction “likely” violates

                       26 Proposed Intervenors’ rights to Fourth and Fourteenth Amendment protections

                       27 under Lavan v. City of Los Angeles, 693 F.3d 1022 (9th Cir. 2012). Similar to Shipp,

                       28 Plaintiffs believe a municipality’s decision to require unhouses persons to vacate
   LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                               2
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                              Plaintiffs’ Response to Motion for Leave to File Brief of Amicus Curiae - Case No. 4:20-cv-03033-JST
                                Case 4:20-cv-03033-JST Document 68 Filed 06/29/20 Page 4 of 4




                          1 encampments that block public sidewalks does not necessarily implicate any Fourth

                          2 or Fourteenth Amendment violations under Lavan.

                          3         By fundamentally misunderstanding these holdings, it is unclear how the

                          4 ACLU’s brief “significantly aids” the question of Proposed Intervenors’ “significant

                          5 protectable interest” in the above-captioned claim.

                          6         Second, the ACLU states the perspective and voices of Black people and Black

                          7 transgender, gender variant, and intersex individuals are noticeably missing from

                          8 the Proposed Injunction. Brief of Amicus Curiae 5:12. It is unclear how this

                          9 assertion supports Proposed Intervenors’ Motion. In their Complaint, Plaintiffs

                       10 acknowledge and understand the Tenderloin is a diverse community. Compl. 1:3-6.

                       11 Further, the issue of whether Plaintiffs adequately represent Proposed Intervenors’

                       12 viewpoints, in the interest of clear, accessible sidewalks, is already before this Court.

                       13 The ACLU’s support does not demonstrate how their Brief “significantly aids”

                       14 Proposed Intervenors’ Motion for Intervention in the resolution of this issue.

                       15           Plaintiffs continue to request the Court enter the Stipulated Injunction,

                       16 regardless of how it rules on this Motion for Leave to File a Brief of Amicus Curiae.

                       17 Dated: June 29, 2020                        W ALKUP , M ELODIA , K ELLY & S CHOENBERGER

                       18

                       19
                                                                      By:
                       20                                                   MICHAEL A. KELLY
                                                                            RICHARD H. SCHOENBERGER
                       21
                                                                            MATTHEW D. DAVIS
                       22                                                   JADE SMITH-WILLIAMS
                                                                            Attorneys for ALL PLAINTIFFS
                       23

                       24

                       25

                       26

                       27

                       28
   LAW OFFICES OF
WALKUP, MELODIA, KELLY
  & SCHOENBERGER
                                                                               3
 A PROFESSIONAL CORPORATION
  650 CALIFORNIA STREET
       26TH FLOOR
SAN FRANCISCO, CA 94108
      (415) 981-7210
                              Plaintiffs’ Response to Motion for Leave to File Brief of Amicus Curiae - Case No. 4:20-cv-03033-JST
